Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 07/22/22.
3.	Claims 1-7, 10-15, 17, 22 & 27 are under examination.
4.	Claims 1-2, 11-13 & 27 are amended.
5.	Claims 8-9, 16, 18-21, 23-26 & 28 are cancelled.


Response to Arguments
6.	Applicant’s amendment filed on 07/22/22, with regards to a claim objection (claim 27) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
7.	Applicant’s amendment filed on 07/22/22, with regards to a 112, 2nd paragraph rejection (claim 12) has been fully considered and is persuasive. Therefore, the 112, 2nd paragraph rejection is withdrawn.
8.	Applicant’s amendment filed on 07/22/22, with regards to a 103 rejection (claims 1-2, 11-13 & 27) has been fully considered and is persuasive. Therefore, the 103 rejection is withdrawn.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Parkvall et al. 2017/0331577 A1 (Title: Network architecture, methods, and device for a wireless communication network) (See abstract, Para. 0017, 0529 & 0620).
B.	Yamada et al. 2020/0382967 A1 (Title: Base station apparatus and communication method) (See abstract, Para. 0067, 0086 & 0131).
C.	Cirik et al. 2019/0215048 A1 (Title: Timing advance beam failure recovery request transmission) (See abstract, Para. 0182, 0186 & 0218).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469